Citation Nr: 1209613	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period from June 14, 2002, through February 7, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD for the period from February 8, 2007 through August 19, 2009.

3.  Entitlement to a rating in excess of 70 percent for PTSD for the period from August 20, 2009 through the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Infantryman Badge.  During that time, he completed a course in Advanced Marksmanship Training Techniques in a Combat Environment.

In June 2003, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 10 percent rating, effective June 14, 2002.  The Veteran disagreed with that decision, and this appeal ensued.  

In December 2006 and April 2009, the Board remanded the case for further development.  Following that development, the Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's rating for PTSD from 10 percent to 50 percent, effective February 7, 2008 and from 50 percent to 70 percent, effective August 20, 2009.  However, because those ratings did not represent full grant of benefits sought on appeal, the case was returned to the Board for further appellate action.

In September 2010, the Board of Veterans' Appeals (Board) confirmed and continued the ratings assigned by the RO and the AMC.  

In July 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2010 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

After reviewing the record, the Board finds that still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the ratings for his service-connected PTSD do not adequately reflect the level of impairment for that disorder during any of the time periods indicated on the title page.  He states that it led to a great deal of harassment at work and that he ultimately had to take a disability retirement.  Therefore, he maintains that increased ratings are warranted for the time periods indicated.  

During hearings at the RO before a Decision Review Officer in July 2004 and before the undersigned Veterans Law Judge in April 2006, the Veteran testified that due to his service-connected PTSD, he missed a significant amount of work.  He also testified that he had several altercations at work for which he was written up.  In addition, he stated that his supervisors had attempted to have him fired on several occasions.  He noted that he was working in a rehabilitation unit operated by his employer, the United States Postal Service, and suggested that his assignment to that unit, had been due, at least in part, to his PTSD.  

For the calendar year 2006, attendance records from the United States Postal Service, show that the Veteran missed 47 days of work, primarily due to unscheduled annual or sick leave.  However, there are no other attendance records on file.  

Statements from former co-workers attest to the Veteran's altercations at work, and in May 2009, the Veteran's supervisor noted that he had worked with the Veteran for five years in the limited duty unit.  Another supervisor reported that effective July 31, 2009, the Veteran had been assigned to part time employment due to unspecified medical problems and a lack of mail.  

In February 2011, the United States Postal Service reported that after approximately 17 years of service from September 1993 to May 2010, the Veteran had been granted a disability retirement.  In May 2010, the United States Office of Personnel Management, Disability Reconsideration and Appeals Group stated that the Veteran had been found to be disabled as a mail processing clerk due to back disease only.  

In light of the reported altercations at work and accommodations by the Veteran's employer, the Board finds that copies of the Veteran's actual employment records from the United States Postal Service would be helpful in determining level of impairment attributable to his service-connected PTSD.  Accordingly, the case is remanded for the following actions:

1.  Request that the United States Postal Service provide copies of the Veteran's employment records, including, but not limited to, records reflecting the Veteran's attendance from 2002 through the date of his retirement in May 2010; reasons for days lost; job descriptions; reports of job performance; reports of employer accommodations, such as duty limitations or job changes, and the reasons for such accommodations; reports of vocational rehabilitation or job retraining; reports of disciplinary or other unfavorable personnel action, such as counseling statements, letters of reprimand, demotions, or attempts to terminate the Veteran's employment; incidents where the authorities, such as the police, were called; letters of appreciation or other commendations; customer/client letters; reports of workman's compensation claims or claims for other disability benefits; reports of union involvement; and the records and reports associated with the Veteran's May 2010 disability retirement.  
Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with the United States Postal Service must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

2.  When the actions requested in part 1 have been completed, undertake any other indicated development. Then readjudicate the following issues:  

a)  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period from June 14, 2002, through February 7, 2007;

b)  Entitlement to a rating in excess of 50 percent for PTSD for the period from February 8, 2007 through August 19, 2009;

c)  Entitlement to a rating in excess of 70 percent for PTSD for the period from August 20, 2009 through the present.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter,  if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



